Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 1 of 10



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.: 0:19cv61666

  HANH DANH, individually and on
  behalf of all those similarly situated,

         Plaintiff,

  v.                                                                             CLASS ACTION

  POLLACK & ROSEN, INC.,

         Defendants.

  ____________________________________/

                             CLASS ACTION COMPLAINT SEEKING
                        INJUNCTIVE RELIEF AND STATUTORY DAMAGES

         Plaintiff HANH DANH (“Plaintiff”), individually and on behalf of all those similarly

  situated, sues Defendant PADULA BENNARDO LEVINE, LLP (“Defendant”) for violations of

  15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. §

  559.55 et seq., the Florida Consumer Collection Practices Act (“FCCPA”).

  1.     JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

  28 U.S.C § 1337.

         2.         Further, and with respect to all counts, jurisdiction of this Court also arises under

  28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

  ($5,000,000.00) exclusive of interest and costs.

         3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.


                                                                                                                 PAGE | 1 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 2 of 10



  2.      PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          5.         Defendant is a Florida corporation, with its principal place of business located at

  3837 NW Boca Raton Boulevard, Suite 200, Boca Raton, Florida 33431.

          6.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

  3.      DEMAND FOR JURY TRIAL

          8.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

  counts and any issues so triable.

  4.      ALLEGATIONS

          9.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

  primarily for personal, family, or household purposes.

          10.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          11.        Defendant is a business entity engaged in the business of collecting consumer debts.

          12.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

          13.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).

          14.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(5); Fla. Stat. § 559.55(6).

                                                                                                                  PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 3 of 10



         15.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

  1692a(3).

         16.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(6); Fla. Stat. § 559.55(7).

         17.        On a date better known by Defendant, it began attempting collect the Consumer

  Debts from Plaintiff.

         18.        Defendant mailed a collection letter, dated March 22, 2019, to Plaintiff (the

  “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter

  is attached hereto as Exhibit “A.”

         19.        The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of a debt.

         20.        Defendant engaged in activity constituting “any action to collect [a] debt” by

  mailing the Collection Letter to Plaintiff. See Fla. Stat. § 559.715.

         21.        Defendant identifies itself as a “debt collector” in the Collection Letter.

         22.        The Collection Letter represents Defendant’s initial communication with Plaintiff

  in connection with the collection of the Consumer Debt.

  5.     CLASS ALLEGATIONS

         23.        This action is brought on behalf of the following two classes: the “FDCPA Class”

  and the “FCCPA Class.”

         24.        The “FDCPA Class” consists of: (1) all persons with Florida addresses (2) who

  received a letter (3) from Defendant (4) during the twelve [12] months preceding the filing of this

  Complaint (5) that attempts to collect a consumer debt (6) that is subject to interest, fees, and other




                                                                                                                 PAGE | 3 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 4 of 10



  amounts (7) and Defendant fails to inform the least sophisticated consumer thereof, or otherwise

  unlawfully misrepresents the amount of the underlying debt to the consumer.

         25.      The “FCCPA Class” consists of: (1) all persons with Florida addresses (2) who

  received a letter (3) from Defendant (4) during the twenty-four [24] months preceding the filing

  of this Complaint (5) that attempts to collect a consumer debt (6) whereby said letter violates the

  FCCPA as set forth in Count II.

         26.      Plaintiff alleges, on information and belief, each class is so numerous that joinder

  of all members is impracticable because Defendant has dispatched thousands of identical letters to

  addresses in Florida which violate the FDCPA and FCCPA as set forth below.

  5.1    EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

         27.      Common questions of law and fact exist as each of the proposed classes and

  otherwise predominate over any issues involving only individual class members.

         28.      The factual issues common to the FDCPA Class are whether members received a

  letter from Defendant, whether said letter attempts to collect a consumer debt, and whether

  Defendant, by and through said letter, violated the FDCPA.

         29.      The factual issues common to the FCCPA Class are whether members received a

  letter from Defendant, whether said letter attempts to collect a debt, and whether Defendant, by

  and through said letter, violated the FCCPA.

         30.      The principal legal issue for the FDCPA Class is whether Defendant violated §

  1692g(a)(1), § 1692e, § 1692e(2)(A), and/or § 1692e(10) of the FDCPA.

         31.      The principal legal issue for the FCCPA Class is whether Defendant, by mailing

  collection letters to consumers in violation of § 1692g(a)(1), § 1692e, § 1692e(2)(A), and/or §

  1692e(10) of the FDCPA., violated § 559.72(9) of the FCCPA.

                                                                                                               PAGE | 4 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 5 of 10



         32.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

  attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

  Judge’s staff and immediate family.

  5.2    TYPICALITY

         33.      Plaintiff’s claims are typical of the claims of each class member and are based on

  the same facts and legal theories.

  5.3    ADEQUACY

         34.      Plaintiff is an adequate representative of each of the classes.

         35.      Plaintiff will fairly and adequately protect the interests of the classes.

         36.      Plaintiff has retained counsel experienced in handling actions involving unlawful

  practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff

  nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

  to not vigorously pursue this action.

  5.4    PREDOMINANCE AND SUPERIORITY

         37.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate in that:

                  (a)       The questions of law or fact common to the members of the class

                            predominate over any questions affecting an individual member.

                  (b)       A class action is superior to other available methods for the fair and efficient

                            adjudication of the controversy.

         38.      Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

  Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

  class thereby making appropriate declaratory relief with respect to the class as a whole.

                                                                                                               PAGE | 5 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 6 of 10



         39.      Plaintiff request certification of a hybrid class under Rule 23(b)(3) for monetary

  damages and to Rule 23(b)(2) for injunctive and equitable relief.

                                              COUNT I.
                                    VIOLATION OF 15 U.S.C. § 1692g(b)

         40.      On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-39

  as though fully set forth herein.

         41.      Defendant violated § 1692g(a)(1), § 1692e, § 1692e(2)(A), and § 1692e(5) of the

  FDCPA by failing to adequately inform Plaintiff, as well as those members of the FDCPA Class,

  of the true amount owed to the current creditor, by falsely representing the character and/or amount

  of the debt, and by utilizing false representations and/or deceptive means in collecting and/or

  attempting to collect the consumer debt from Plaintiff. In short, Defendant failed to provide an

  explicit disclosure of accrued and accruing interest for which the current creditor can recover.

         42.      Section 1692g(a)(1) of the FDCPA requires that a debt collector send the consumer

  a written notice containing “the amount of the debt.” Similarly, §1692e of the FDCPA generally

  prohibits a debt collector from using “any false, deceptive, or misleading representation or means

  in connection with the collection of any debt.” 15 U.S.C. §1692e.

         43.      In particular, §1692e(2)(A) and §1692e(10) explicitly prohibit “[t]he false

  representation of the character, amount, or legal status of any debt” and “ use of any false

  representation or deceptive means to collect or attempt to collect any debt or to obtain information

  concerning a consumer,” respectively. 15 U.S.C. §§ 1692e(2)(A) and (10).

         44.      Here, the Consumer Debt is the sum of the principal portion of the original debt

  and, inter alia, the interest and fees which may be added to said principal pursuant to underlying

  agreement between Plaintiff and the original creditor. Critically, however, the amount that the

  current creditor (whomever it may be) is entitled to recover from Plaintiff goes much further.
                                                                                                               PAGE | 6 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 7 of 10



          45.        Defendant failed to provide an explicit disclosure of accrued and accruing interest

  and fees which the current creditor can recover, and as a result, the least sophisticated consumer

  can be misled or confused as to the amount of the Consumer Debt. For example, the least

  sophisticated consumer may believe that he or she can pay the Consumer Debt, in-full, by remitting

  the principal and interest stated in the Collection Letter to the current creditor, regardless of how

  much time has passed. This is, of course, false.

          1.         The necessity of information which Defendant omitted from the Collection Letter

  was an issue Judge Kathleen M. Williams addressed in Anselmi v. Shendell & Associates, P.A.,

  stating, in relevant part:

                     The Seventh Circuit has offered some guidance regarding a debt
                     collector's obligations under 15 U.S.C. §1692g(a). See Miller v.
                     McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214
                     F.3d 872, 876 (7th Cir. 2000). With regard to specifying the amount
                     of the debt owed, the Seventh Circuit has held that the following
                     statement would satisfy the debt collector's duty to state the amount
                     of the debt where the amount may vary day to day: As of the date of
                     this letter, you owe $___ [the exact amount due]. Because of
                     interest, late charges, and other charges that may vary from day to
                     day, the amount due on the day you pay may be greater. Hence, if
                     you pay the amount shown above, an adjustment may be necessary
                     after we receive your check, in which event we will inform you
                     before depositing the check for collection. For further information,
                     write the undersigned or call 1–800–[phone number]. See Id. at 876.
                     Although a debt collector need not use this exact language, using the
                     aforementioned or similar language will preclude a debt collector
                     from being accused of violating §1692g(a). Id.

  2014 WL 5471111 at *3 (S.D. Fla. 2014) (emphasis added).

          46.        Yet, despite Judge Kathleen M. Williams’ clear articulation of safe-harbor language

  capable of insulating Defendant from liability, Defendant still chose to wrongfully conceal

  necessary and pivotal information from Plaintiff – for example – Defendant did not inform the

  least sophisticated consumer that the Consumer Debt was accruing interest; Defendant did not

                                                                                                                  PAGE | 7 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 8 of 10



  provide a breakdown of the accrued interest or other fees and instead mislead the least

  sophisticated consumer by stating the amount owed as a single sum; Defendant did not state

  whether the Consumer Debt was subject to the accrual of interest or other charges; Defendant did

  not state whether the Consumer Debt had accrued interest or other charges; Defendant did not state

  the amount of interest and other charges that had accrued on the principal portion Consumer Debt;

  Defendant did not state how or when the purported amount owed by Plaintiff had been calculated;

  and Defendant failed to advise of the added prejudgment interest which the current creditor could

  also recover from Plaintiff upon securing a judgment against Plaintiff.

         47.        Thus, in light of the forgoing, Defendant violated § 1692g(a)(1), § 1692e, §

  1692e(2)(A), and § 1692e(5) of the FDCPA by failing inform the least sophisticated consumer of

  the interest, charges, and/or fees which the Consumer Debt was and is subject.

         48.        WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

         (a)        Statutory damages, as provided under 15 U.S.C. §1692k;

         (b)        Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

         (c)        Such other or further relief as the Court deems proper.

                                              COUNT II.
                                   VIOLATION OF FLA. STAT. § 559.72(9)

        49.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-39

  as though fully set forth herein.

        50.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).
                                                                                                                 PAGE | 8 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 9 of 10



        51.          Here, Defendant knew that, to lawfully attempt to collect the Consumer Debt, it

  (Defendant) is required to adhere to the requires of the FDCPA. Thus, to lawfully seek the

  collection of the Consumer Debt, Defendant was required comply with the FDCPA – in particular

  – § 1692g(a)(1), § 1692e, § 1692e(2)(A), and § 1692e(10).

        52.         As set forth in Count I, Defendant, by and through the Collection Letter, violated §

  1692g(a)(1), § 1692e, § 1692e(2)(A), and § 1692e(10) of the FDCPA., and as a result, Defendant

  was stripped of any authority it may have had to lawfully seek the collection of the Consumer Debt

  via the Collection Letter. Thus, by and through the Collection Letter, as well as those letters it

  (Defendant) mailed to members of the FCCPA Class, Defendant violated Fla. Stat. 559.72(9).

        53.         WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

         (a)        Statutory damages, as provided under Fla. Stat. § 559.7(2);

         (b)        Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                    Fla. Stat. §559.77(2);

         (c)        An injunction prohibiting Defendant from engaging in further collection activities
                    directed at Plaintiff that are in violation of the FCCPA; and

         (d)        Such other or further relief as the Court deems proper.




                                                                                                                 PAGE | 9 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61666-RAR Document 1 Entered on FLSD Docket 07/06/2019 Page 10 of 10



    DATED: July 6, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF




                                                                                                            PAGE | 10 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
